                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. CV 18-2446-MWF (SKx)                               Date: November 26, 2019
Title:   Chris Langer v. Kenarik Boghouzian et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER TO SHOW CAUSE RE: SANCTIONS

       On March 27, 2018, Plaintiff Chris Langer filed this action against Defendants
Kenarik Boghouzian, Seroj Boghouzian, and Garabet Nercessian. (Docket No. 1). On
October 22, 2018, the Court issued an Order Re Jury Trial (“Order”), in which
deadlines for this action were set. (Docket No. 29). Under this Order, the deadline to
file Memoranda of Contentions of Fact and Law, Exhibit and Witness Lists, Status
Report regarding Settlement, and all Motions in Limine was November 4, 2019. (Id.).
The deadline to lodge a proposed Pretrial Conference Order, file the agreed set of Jury
Instructions and Verdict Forms, and file Statements Regarding Disputed Instructions
and Verdict Forms was November 12, 2019. (Id.). The Order also set a Final Pretrial
Conference on November 25, 2019 and a trial date of December 17, 2019. (Id.).

      Plaintiff filed a Memorandum of Contentions of Fact and Law on November 12,
2019. As of November 25, 2019, the parties have not filed any other pre-trial
documents.

       On November 25, 2019, the Court held a Final Pretrial Conference. Counsel for
Plaintiff appeared at the conference. No one putatively representing Defendants made
an appearance. Plaintiff’s counsel indicated that the parties had discussed requesting a
continuance, but that they have not finalized on a proposed plan.

      Defendants and their counsel are ORDERED to show cause, in writing, why
they should not be sanctioned $500.00 for failing to appear at the Pre-Trial Conference
and for failing to file any pre-trial documents pursuant to the Local Rules and this

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. CV 18-2446-MWF (SKx)                                Date: November 26, 2019
Title:   Chris Langer v. Kenarik Boghouzian et al.
Court’s Order. Defendants’ response to the Order to Show Cause shall be filed on or
before December 2, 2019.

      The parties are also ORDERED to meet and confer and file a stipulation
regarding a continuance of dates on or before December 2, 2019. The only reason the
Court will entertain a continuance of the trial date is because another trial seems likely
to occur that day. Defendants are not entitled to a continuance.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
